Citation Nr: 1533913	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-07 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the claim.  The Veteran has relocated to California.  

The claim was remanded by the Board in February 2014 and November 2014 for additional development.  The record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The refractive error causing the Veteran's decrease in vision is not a disability for VA compensation purposes and there is no probative evidence of record that any of the currently or previously diagnosed eye disorders were incurred in service, to include as a result of a documented motor vehicle accident with brain concussion and right facial nerve neuropathy.


CONCLUSION OF LAW

The criteria for service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in November 2004 and February 2014.  While the Board acknowledges that complete notice post-dates the initial unfavorable decision issued by the RO in January 2006 as it pertained to the claim for service connection for an eye disorder, there is no prejudice to the Veteran as his claim was readjudicated in a June 2015 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all identified post-service  treatment records have been associated with the file.  A VA examination with respect to the issue on appeal was obtained in March 2014.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges the representative's argument that "VA did not determine the etiology of the Veteran's eye condition with neurological testing to test the functioning of individual cranial nerves to detect his specific impairment, his unequal pupils, anisocoria, which can result from brain trauma not fully acknowledged by VA examination."  See July 2015 brief.  The Board disagrees, however, and finds that the VA opinions obtained in this case, which include addendum opinions obtained in September 2014 and January 2015, are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  The Board also notes that the VA examiner specifically discussed that Bell's Palsy involving cranial nerve VII is not known to cause anisocoria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's February 2014 and November 2014 remand instructions as appropriate Dingess notice was provided to the Veteran; VA treatment records, to include updated treatment records from the VA Medical Center in Marion, Illinois, and complete records from the VA Medical Center in Loma Linda, were obtained; a VA examination was conducted in March 2014; and addendum opinions were obtained in September 2014 and January 2015.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also February 2014 letter.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran claims service connection for an eye disorder, which he asserts is the result of a documented in-service motor vehicle accident.  He contends that he began having trouble reading after his accident.  Service treatment records reveal that the Veteran sustained a brain concussion and neuropathy of the right facial nerve as a result of the documented in-service motor vehicle accident.  

The post-service evidence of record documents that the Veteran has been diagnosed with several eye disorders that are distinct from refractive errors, to include physiological anisocoria, bilateral nuclear portical cataracts, and right asteroid hyalosis.  Given the documented in-service motor vehicle accident with brain concussion and right facial nerve neuropathy, the post-service evidence of several eye disorders, and the Veteran's assertions, the Board remanded the claim in February 2014 for a VA examination.  

The Veteran underwent a VA eye conditions Disability Benefits Questionnaire (DBQ) in March 2014, at which time his claims folder was reviewed.  He was diagnosed with bilateral pseudophakia, ocular allergies, and dry eye syndrome.  The examiner reported that in 1954, while in service, the Veteran was involved in an automobile accident where he suffered a brain concussion that eventually led to Bell's Palsy on the right side of his face.  The examiner indicated that the Veteran had no facial expression and touch sensations on the right side and had cataracts removed from both eyes in 2013.  Following a detailed physical examination, during which the examiner noted that the Veteran's decrease in vision was attributed to refractive error, it was the examiner's opinion that the Veteran's eye disorders of refractive errors and cataracts are less than 50 percent related to his motor accident while in service.  The rationale was that although the trauma from the motor accident could have caused cataracts, the Veteran did not get the cataract extraction procedure until 2013, which makes it unlikely that his cataracts began from his time in service.  

The Board sought addendum opinions from the February 2014 VA examiner on two occasions, first in September 2014 and again in January 2015.  

In the September 2014 addendum, the examiner reported that Virtual VA and VBMS had been reviewed and provided an opinion that it is less likely than not that the Veteran's current eye disorders, and specifically the bilateral cataracts, had their onset during active duty service or are related to any in-service disease, event or injury, to include the brain concussion and/or neuropathy of the right facial nerve that the Veteran sustained as a result of the documented in-service motor vehicle accident.  The examiner explained that the Veteran's current eye conditions, and specifically the bilateral cataracts, were diagnosed many years post military service, making a nexus between current conditions and circumstances of military service less likely.  In addition, the Veteran's Bell's Palsy, or right facial nerve paralysis, is less likely than not attributing to any of the eye conditions, to include bilateral cataracts, at this time.  

In the January 2015 addendum, the examiner reported that Virtual VA and VBMS had been reviewed and provided an opinion that it is less likely than not that the Veteran's previously diagnosed physiological anisocoria and/or right asteroid hyalosis had their onset during active duty service or are related to any in-service disease, event or injury, to include the brain concussion and/or the neuropathy of the right facial nerve that the Veteran sustained as a result of the documented in-service motor vehicle accident.  The examiner explained that the Veteran has underlying hypertension and hyperlipidemia, which are likely causing the hyalosis, and that brain trauma with Bell's Palsy involving cranial nerve VII is not known to cause anisocoria.  

The preponderance of the evidence of record does not support the claim for service connection for an eye disorder.  The Board acknowledges the Veteran was involved in a motor vehicle accident during service, during which he sustained a brain concussion and neuropathy of the right facial nerve, and that he has had several eye disorders diagnosed throughout the course of this appeal, to include bilateral cataracts, physiological anisocoria, right asteroid hyalosis, and refractive error.  While the Board acknowledges that the Veteran's decrease in vision has been attributed to refractive error, refractive error of the eye is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c).  In addition, the only opinion of record, which was provided by the March 2014 VA examiner (with addendum opinions from the same examiner in September 2014 and January 2015), establishes that the Veteran's bilateral cataracts, physiological anisocoria, and right asteroid hyalosis were not incurred in and are not related to service.  Rather, the VA examiner determined that the bilateral cataracts were less likely than not related to service, to include the brain concussion and/or neuropathy of the right facial nerve that the Veteran sustained as a result of the documented in-service motor vehicle accident, as they were diagnosed many years after service, that the Veteran's underlying hypertension and hyperlipidemia were likely causing hyalosis, and that brain trauma with Bell's Palsy involving cranial nerve VII is not known to cause anisocoria.  The opinions provided by the March 2014 VA examiner are afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

In the absence of probative evidence that any of the Veteran's eye disorders were incurred in or are related to service, service connection is not warranted and the claim must be denied.  38 C.F.R. § 3.303.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an eye disorder is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


